Citation Nr: 1136966	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for salivary glands disorder (claimed as throat and gland condition). 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left submaxillary gland resection surgery. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to April 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 and a June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  In the May 2007 rating decision, the RO denied the claim for entitlement to service connection for throat and gland disorder.  The Veteran appealed and asserted a new theory of entitlement for compensation under the provisions of 38 U.S.C.A. § 1151.  The Veteran's claims were readjudicated in a May 2008 statement of the case (SOC).  In the June 2010 rating decision, the RO denied the claim for entitlement to service connection for PTSD. 

On his April 2011 substantive appeal, VA Form-9, the Veteran indicated his desire for a hearing before a member of the Board at the RO.  Subsequently, in a June 2011 correspondence, the Veteran withdrew his request for a hearing.  Accordingly, the request for a Travel Board hearing at the RO is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d) (2011).

Cognizant of the Court of Appeals for Veterans Claims (Court) determination in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim for service connection for PTSD more generally as a claim for service connection for an acquired psychiatric disorder.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here as the records reflect other mental disorders, including PTSD, depression, and anxiety disorder.  The Board notes that VA had previously denied a claim for entitlement to service connection for a nervous disorder in a December 1976 rating decision and denied a claim for entitlement to service connection for anxiety disorder in a December 2008 rating decision.  However, given the additional psychiatric diagnoses of record, the Board sees fit to broaden the scope of the Veteran's claim to include the possibility of service connection for other psychiatric disorders. 

Issues not addressed in this decision 

In a December 2008 rating decision, the RO denied service connection for diabetes mellitus, hypertension, hearing loss, flat feet, ear condition, and nose condition. The Veteran expressed timely disagreement, and the RO issued a statement of the case in July 2010.  However, the Veteran did not perfect a timely substantive appeal, and the December 2008 decision became final.  38 U.S.C.A. § 7105 (West 2002).
  
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran has any current salivary gland-related disorder that had an onset during his period of service, or that is otherwise related to his period of service, to include treatment in service for mononucleosis or rubella. 

2.  The competent medical evidence does not show that the residuals of the left submaxillary gland were unforeseeable or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for salivary glands disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for compensation for residuals of left submaxillary gland resection surgery under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in October 2006 that addressed the notice elements concerning his claim for service connection for salivary gland disorders.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a May 2008 statement of the case, the RO informed the Veteran of the elements concerning his claim for compensation for an additional disability as a result of VA treatment.  

Although the Veteran did not receive notice regarding his claim for compensation under 38 U.S.C.A. § 1151 until the May 2008 SOC, the Board finds this error non-prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In this regard, the notice contained in the May 2008 SOC complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and since then the matter has been readjudicated and a September 2010 supplemental statement of the case (SSOC) was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with a VA examination in May 2010 to determine whether any diagnosed gland disorder is related to the Veteran's period of service and a VA examination in August 2011 to determine whether the Veteran has an additional disability that was proximately caused by VA during the course of treatment provided to the Veteran.  VA also asked the August 2010 VA examiner to provide a medical opinion on whether any current diagnosed gland disorder is a residual of infectious diseases treated during the Veteran's period of service.  The Board finds that the VA examinations and subsequent VA medical opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
2.  Factual Background 

The Veteran seeks entitlement to service connection for salivary glands disorder, originally claimed as throat and gland condition, and he also seeks compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left submaxillary gland resection surgery.  Given the entwined nature of the Veteran's claims, the Board finds it pertinent to set forth the factual background of Veteran's claims and then proceed with analysis of each claim individually. 

A review of the Veteran's service treatment records do not show any treatment of, or diagnosis involving the salivary glands, but the records do show that the Veteran was treated for rubella in June 1972 and he was treated for mononucleosis in December 1972.  On the December 1972 service treatment record, there appears to be a reference to the Veteran's left submandibular node. 

In November 1976, the Veteran was afforded a VA general medical examination in conjunction with his claims for service connection for a nervous condition, headaches and left arm disorder.  The examination report shows that the Veteran's lymphatic system, head, face and neck were evaluated as normal. 

Post-service VA treatment records show that the Veteran underwent surgery for resection of the left submaxillary gland in March 1979.  The VA surgical operation report shows that a provisional diagnosis of chronic sialadenitis of the left submaxillary sialolith.  The report shows that an enlarged submaxillary lymph node was identified, excised and submitted for pathologic evaluation.  It was noted that dissection was continued until the gland was pedicled only on the submaxillary duct.  The surgeon observed that the hilus of the gland was a markedly dilated, hard and calcified mass and it was removed.  An April 1979 hospital discharge summary report does not indicate any subsequent problems relating to the resection of the left submaxillary gland.  It was noted that the pathological report revealed a benign submaxillary gland hyperplasia. 

There is no subsequent medical evidence of any gland-related problems until 2006, when VA treatment records show that the Veteran presented with complaints of enlarged glands and tenderness on palpation of the glands.  An August 2006 VA speech pathology consult shows that the Veteran presented with complaints of swallowing with foods and liquids since the resection of the left submaxillary gland.  He reported that his glands have remained swollen and he has experienced symptoms of hoarseness for the past three years.  Clinical examination revealed that the Veteran's oral and pharyngeal phases of swallowing were within normal limits.  There was no evidence of airway penetration, aspiration or pharyngeal stasis observed.  The VA clinician observed that the Veteran's sensation of food and liquids getting stuck may result from the prominent osteophytes at C3-C4. 

A September 2006 VA treatment record shows that the Veteran presented with an enlarge parotid that was soft and non-tender on examination.  It was noted that the Veteran reported a chronic history of the symptomatology, and the VA clinician opined that the enlarged parotid was likely secondary to obstruction of the salivary glands.  An October 2006 VA otolaryngology clinic report shows that physical examination revealed that the Veteran had prominent parotid glands.  The findings from a December 2006 CT scan revealed that the parotid hypertrophy was not due to obstruction and there was no evidence of significant lymphadenopathy. 

Subsequent VA treatment records show that the Veteran continued to seek treatment for problems with swollen glands.  A May 2007 VA report of a CT scan of the neck revealed that the Veteran's right and left parotid glands were within normal limits and there was no evidence of discrete mass lesions or abnormal calcification.  It was noted that there were findings consistent with prior surgery.  A January 2008 VA treatment record shows findings of parotid enlargement with history of facial swelling.  A July 2008 VA treatment record shows that the Veteran had mild enlargement of the right submandibular gland.  A diagnosis of sialolithiasis was provided.   

In May 2010, the Veteran was afforded a VA examination in conjunction with his claim.  In the examination report, the examiner noted a review of the claims folder and the electronic medical records.  The examiner noted that the Veteran had been diagnosed and treated for mononucleosis and infectious rubella in service, and he denied any recurrence of mononucleosis or rubella since service.  The Veteran reported that since he was treated for rubella in service, he has experienced persistent symptoms of swollen glands around the face and neck area.  Physical examination revealed no palpable nodes or any evidence of active skin disorder.  Laboratory testing for rubella revealed that the Veteran's rubella status was positive.  The examiner found that there was no evidence of active mononucleosis or rubella, and that the Veteran had developed immunity to both diseases.  The examiner concluded that there was no evidence of any residuals from the inservice treatment of mononucleosis or rubella.  

The Veteran underwent another VA examination in August 2010 in conjunction with his claim for compensation for residuals of left submaxillary gland resection surgery.  The examiner noted a review of the medical history showed that the Veteran had been treated by VA in 1979 for recurrent infection involving the left submaxillary gland with calcification.  The examiner also noted that the Veteran has since been treated by VA for recurrent sialadenitis of the parotid gland, which the examiner stated was "not the residual effect of the submaxillary gland."  On physical examination, the examiner observed that the Veteran had no palpable neck nodes and there was no enlargement of the parotid gland.  There was evidence of healed scar as a residual of the excision of the left submaxillary gland, but there was no evidence indicative of muscle or nerve damage on the left side of the face as a residual of the 1979 surgery.  The scar was not tender on examination. 

Based on a review of the claims folder and the findings from the examination, the VA examiner concluded that the Veteran's residual effect of the excision of the left submaxillary gland was a healed scar without complications at the surgical site.  The examiner noted that the 1979 surgery was performed because of sialadenitis with calcification in the left submaxillary gland.  The examiner opined that based on the medical evidence, the surgery was indicated at that time and there was no error in the judgment for surgery of the left submaxillary gland.  The examiner concluded that the surgery was performed "without any carelessness, negligence, or lack of proper skill or in the judgment on part of the VA provider."  

Later in August 2010, the RO asked the August 2010 VA examiner to provide a medical opinion on whether the 1979 excision of the left submaxillary gland is related to the inservice treatment for mononucleosis or rubella.  Initially, the examiner noted that the anatomical name of the submandibular gland and the submaxillary salivary gland are synonymous as they pertain to the same anatomical organ.  The examiner also noted that the submandibular node (a lymph node) is different from the submaxillary or submandibular gland.  

The VA examiner concluded that based on a review of the claims folder and the findings contained in the August 2010 VA examination, there was no relation between the inservice treatment for rubella and mononucleosis and the excision of the submaxillary gland in 1979.  The examiner noted that the 1979 surgery was performed because of recurrent infections and the presence of calcification, and there was no inservice history of left submaxillary biopsy or excision.  The examiner stated that there is no relationship between surgery for recurrent infection of the left submaxillary gland and history of rubella and/or mononucleosis. 

The VA examiner also concluded that there was no relationship between the Veteran's history of enlarged parotid glands and his period of service, including his inservice treatment for rubella and mononucleosis.  

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including psychosis, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for salivary gland disorder, originally claimed as throat and gland condition.  The Veteran reports that he was treated for mononucleosis and rubella disease during his period of service, and since then he has continued to experience "swollen glands".  The Veteran asserts that his current symptomatology is etiologically related to period of service, to include his inservice treatment for mononucleosis and/or rubella.

The medical evidence of record shows that the Veteran has been treated for chronic enlargement of the parotid glands and that he has reported a long history of swollen glands since his period of service.  The service treatment records do not show any treatment or diagnosis of any problems involving the parotid glands, but the records do show that the Veteran was treated for mononucleosis and rubella during his period of service.  

The remaining question on appeal is whether the evidence of record supports, or is at least in equipoise, the Veteran's assertion that his current gland disorder is related to his inservice treatment for mononucleosis and rubella.  Here, the Board finds that the preponderance of the evidence is against such a finding. 

The record contains the medical opinions from two VA examiners that are wholly against the Veteran's claim for service connection.  The May 2010 VA examiner concluded that there was no evidence of any residuals from the inservice treatment of mononucleosis or rubella.  The examiner stated that there was no evidence of active mononucleosis or rubella and that the Veteran had developed immunity to both diseases.  The August 2010 VA examiner opined against a link between the Veteran's current glands disorder and his period of service, to include his inservice treatment for mononucleosis and rubella.  

These medical opinion are uncontroverted by any other medical opinion.

The Board has considered the Veteran's lay statements that he has experienced problems with his salivary glands since his period of service.  The Veteran is competent to report on what he sees and feels, and the evidence of record does show that he was treated for infectious diseases during his period of service and he has been treated for problems related to his glands starting in 1979.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's statements, while competent evidence of continuity of gland-related problems, however, are outweighed by the contemporaneous medical opinions finding against a link between his current diagnosed glands disorder and his inservice treatment of infectious disease.  See 38 C.F.R. § 3.303.

Accordingly, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's period of service and his current glands disorder.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence of an etiological relationship service connection for salivary glands disorder must be denied.

In sum, the preponderance of the evidence is against a finding the Veteran's current glands disorder first manifested during his period of service.  In addition, the only medical opinions of record addressing the question of any relationship between the current gland disorders and service are soundly against the Veteran's claim.  Thus, service connection is denied, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
3.  Entitlement to Compensation

The Veteran seeks compensation for residuals of left submaxillary gland resection surgery performed by VA medical facility.  The Veteran contends that he has additional disability that was proximately caused by VA treatment.    

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers. But see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).   Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable in each claim is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Here, the evidence of record shows that in March 1979 the Veteran underwent a surgical excision of the left submaxillary gland because of evidence of sialadenitis with calcification in the gland.  The most recent medical evidence shows that the Veteran has a healed, nontender, surgical scar as a residual of the left submaxillary gland resection surgery in 1979.  Physical examination revealed no complications resulting from the residual scar.  

Based on a review of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's additional disability, a healed surgical scar, was a reasonably foreseeable event from a surgical resection of the left submaxillary gland.  Further, the preponderance of the evidence is against a finding that the Veteran's additional disability was the result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in furnishing hospital care. 

The evidence does indicate that the Veteran has residuals from the 1979 surgery performed by VA.  Regardless, the evidence of record does not show that the residuals of the left submaxillary gland were the result of fault on the part of VA or an unforeseeable event during the surgical procedure.  Rather, the August 2010 VA examiner opined that the resection surgery was indicated at that time and there was no error in the part of VA judgment for surgery of the left submaxillary gland.  The examiner further opined that the surgery was performed "without any carelessness, negligence, or lack of proper skill or in the judgment on part of the VA provider."  

There is no competent medical evidence of record that supports the Veteran's assertion that he has any additional disability due to an unforeseeable event during the surgical procedure or due to VA's lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event.  

The Board acknowledges the Veteran's statements regarding his continuity of symptomatology since the 1979 surgery, such as swollen glands and difficulty swallowing.  These statements are probative to the question of whether he has additional disability as a result of treatment provided by VA providers.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  However, that is not the ultimate issue in this case.  The Board is not disputing the fact of an additional disorder, but rather, it must assess the role of any fault or unforeseen events as a result of the care provided by VA.  The determination of whether there was lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event is something that requires medical expertise, which the Veteran has not demonstrated.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Overall, the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left submaxillary gland resection surgery and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for salivary glands disorder is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left submaxillary gland resection surgery is denied.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder and depression.  As is explained below, the Board finds that additional development by the Agency of Original Jurisdiction (AOJ) is necessary prior to adjudication of this claim.

The Veteran has reported a long history of mental health problems, which he asserts has an onset during his period of service.  The medical evidence of record shows various diagnoses for psychiatric disorders, including PTSD, anxiety disorder, and depression.  

VA treatment records show that the Veteran's alleged inservice stressor events involve witnessing the rape of another male serviceman and witnessing an officer beat an enlisted man in the head.  The Veteran has also alleged inservice stressor event involving an outbreak of spinal meningitis and the subsequent death of one of his friends due to that disease while he was stationed at Fort Eustis in June 1972.  The Veteran asserts that these inservice events have had a lasting effect on his mental health. 

A remand is first needed to attempt to verify the Veteran's reported alleged in-service stressor.  The record does not show that the RO has attempted to verify any of the Veteran's alleged inservice stressor events. The RO/AMC should send the Veteran another PTSD questionnaire, and to ask him to fill out the form and submit it back to VA.  The RO should specifically request that the Veteran provide further detailed information pertaining to the rape of another serviceman, the beating of another serviceman, and death of a serviceman due spinal meningitis, including the names of the servicemen and the location, units involved, and times when these events occurred.  After any relevant information is obtained from the Veteran, the RO should submit an inquiry to the appropriate entities, including but not limited to the Joint Service Records Research Center (JSSRC), to investigate and attempt to verify the Veteran's reported stressor events.

Even if the RO does not receive any additional information from the Veteran regarding his alleged inservice stressor events, the Board finds that there is sufficient information to submit an inquiry to the appropriate entities, including but not limited to the JSSRC, to investigate and attempt to verify the Veteran's reported stressor event involving the outbreak of spinal meningitis at Fort Eustis in June 1972.

In addition, even if the above claimed stressors cannot be verified, the Board finds that the Veteran should still be afforded a VA psychiatric examination to obtain a medical opinion as to whether any current diagnosed psychiatric disorder was incurred in or aggravated by active service.  

The record shows that the Veteran sought medical health treatment while he was in service.  At that time, there was no evidence of neurosis or psychosis and he was given a diagnosis of chronic alcoholism.  The report of a November 1972 examination prior to separation shows that the Veteran received a normal psychiatric evaluation. 

Post-service treatment records starting in 1976 show that the Veteran has sought treatment for his mental health problems.  An August 1976 private medical statement from Dr. H. N. K. shows that he has been treating the Veteran for several years for depressive psychoneurosis.  In another private medical statement dated in August 1976, Dr. K. noted that he has treated the Veteran from December 1970 to January 1971, prior to his enlistment into service.  The report of a November 1976 VA psychiatric examination shows a diagnosis of alcoholism based on a review of the medical evidence and the findings from clinical examination.  

The record also contains a January 2009 medical statement from the Veteran's treating VA psychiatrist (co-signed by his treating VA licenses clinical social worker) that shows the Veteran reported a long history of depression, anxiety and panic attacks that he relates to the illness and death of his friend during his period of military service.  It was also noted that the Veteran reported that he began drinking heavily following the death of his friend to help him manage his anxiety. 

Given the medical evidence of record that shows the Veteran sought mental health treatment during his period of service and mental health treatment within a few years after his separation from service, as well as his report of continuity of symptoms since then, the Board finds that a VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand for a VA psychiatric examination, the RO/AMC should instruct the examiner to determine whether the Veteran has PTSD as defined by DSM-IV, and if so, whether his PTSD is related to an inservice stressor event found to be established by the record.  Also, the examiner should be instructed to identify the nature and likely etiology of any diagnosed psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  The examiner should be asked comment on the medical evidence showing psychiatric symptomatology starting in 1971, and the Veteran's reported history of psychiatric symptoms during service and since separation from service. 

It is noted that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease is aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Prior to any examination, the AOJ should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment and associate them with the claims folder.  

As mentioned above, the Court's holding in Clemons is applicable here as the record reflects other mental disorders, including depression.  Therefore, the other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to contemplate the possibility of service connection for psychiatric disorders other than PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran additional notice informing him of the information and evidence needed to substantiate a claim of service connection for an acquired psychiatric disorder, and information regarding the amendment to 38 C.F.R. §3.304(f).  The Veteran should be allowed a reasonable time to respond.

2.  The RO/AMC should ask the Veteran to identify any outstanding VA or private pertinent treatment records and then attempt to obtain them.

3.  Contact the Veteran and ask him to provide specific details involving the rape of serviceman by another serviceman, the beating of a serviceman by an officer, and death of a serviceman due spinal meningitis.  In particular, the RO/AMC should ask the Veteran to provide the names of the servicemen and the location, units involved, and times when these events occurred, or any other identifying information that would assist in efforts to attempt to verify the occurrence of the reported events.  The Veteran should be informed that the details in his response are very important to his claim.

4.  After receiving the Veteran's response or the appropriate period of time has passed, the RO/AMC should attempt to obtain additional information that may corroborate the Veteran's claimed stressors involving the outbreak of spinal meningitis and the death of a serviceman due spinal meningitis while the Veteran was stationed at Fort Eustis in June 1972 and any other alleged inservice stressor event that the Veteran has provided sufficient detailed information about.  The RO/AMC should send requests to the appropriate entities, including but not limited to the Joint Service Records Research Center (JSSRC), to investigate and attempt to verify the Veteran's reported stressor events.

Following the receipt of the responses from the entities contacted, the RO/AMC should prepare a report detailing their efforts, any responses received, and the results of their requests.  If no response has been received, the RO/AMC should so state in its report.  This report is then to be added to the claims folder.

5.  Once all the available treatment records have been associated with the claims folder to the extent possible, the AOJ should then schedule the Veteran for a VA examination, with an appropriate examiner, to determine the nature and etiology of any current psychiatric disorders he may have.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

The examiner should provide opinions, with supporting rationale, as to each of the following:

a.	Determine whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125); and list each diagnosis that is applicable to the Veteran.  

b.  If the Veteran is diagnosed with any psychiatric condition, provide an opinion as to whether any such diagnosed disorder is related to service.  The examiner should specifically indicate whether or not the Veteran has a diagnosis of PTSD (under 38 C.F.R. § 4.125).  If the Veteran has PTSD, for each stressor discussed, the examiner should state whether it is sufficient to produce PTSD.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

c.  Identify the Veteran's other current psychiatric disorder(s), if any.  If any other diagnosed disorder is considered to be congenital or to have pre-existed the Veteran's period of service, this should be specifically stated.

d.	With respect to any congenital or pre-existing psychiatric disorder, determine whether it was aggravated beyond the normal progression of the disease during or due to the Veteran's military service.  

e.	The examiner should determine whether is it at least as likely as not (a probability of 50 percent or more) that any other diagnosed psychiatric disorder (i.e., not a congenital or pre-existing disorder) is related to the Veteran's military service.  The examiner is specifically asked to comment on whether the Veteran's history of alcoholism might involved self-treatment for his psychiatric symptoms.

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then re-adjudicate the claim for service connection for psychiatric disorder, to include PTSD.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


